DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7) in the reply filed on May 10th, 2022 is acknowledged.
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 10th, 2022.
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 10th, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “in particular” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. It would be confusing to one having ordinary skill in the art as to the intended scope. See MPEP § 2173.05(d).
The terms “desired” and “preset” in claim 2 are relative terms which renders the claim indefinite. The terms “desired” and “preset” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The parameter of the nitrate concentration is rendered indefinite by the use of the above described indefinite terms “desired” and “preset”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verhave et al. (WO2007097612A2, hereinafter referred to as Verhave) in view of Zhongpei et al. (CN 104496100B, with reference to the machine translation, hereinafter referred to as Zhongpei) in further view of Siefken et al. (DE3332710A1, wi8th reference to the machine translation, hereinafter referred to as Siefken) in further view of United States Environmental Protection Agency, Nitrification, Office of Water, Office of Ground Water and Drinking Water, Distribution System Issue Paper (hereinafter referred to as EPA).
	Regarding claim 1, Verhave discloses a method for production of organic fertilizer or organic raw material for, inter alia, the manufacture of yeast, based on ammonium and/or nitrate, comprising the steps of (Abstract, process for treatment of liquid waste biomass, wherein said biomass is converted to a fertilizer product…fertilizer product is in the form of ammonium nitrate):
oxidize the ammonium hydroxide in the NH3 solution in water with air to nitrite by means of bacteria, and then oxidize the nitrite with air to nitrate by means of bacteria to form an acidic nitrate solution (Pg. 5 ln. 17-23, treating liquid waste biomass…nitrification process wherein ammonium is converted to nitrate…first biological conversion stage wherein ammonium is converted to nitrite using nitrifying bacteria…subsequent oxidation stage wherein nitrite is converted to nitrate, see Claim 1),
characterized, in that the method comprises the steps:
supplying the NH3 solution in water to a first bio-reactor (Pg. 5 ln. 17-23, first biological conversion stage wherein ammonium is converted to nitrite using nitrifying bacteria in an aerated reactor, where liquid waste biomass is presented into the aerated reactor);
discharging the acidic nitrate solution from the first bio-reactor to the second bio-reactor (Abstract; after a first biological conversion stage to nitrite…subsequent chemical oxidation stage wherein nitrite is converted to nitrate; Pg. 7 ln. 4-8, both stages can take place in…two or more reactors);
Verhave discloses a method for producing nitrate from a liquid biomass stream from manure that is rich in ammonium ions (Pg. 5 ln. 23-34). However, Verhave does not expressly disclose providing an organic source of ammonia gas and dissolving the ammonia gas in wter. Siefken dscloses a process for processing of viscous substances such as liquid manure (Pg. 2 ln. 1-2). Furthermore, Siefken discloses that ammonia gas is isolated from the manure (Pg. 2 ln. 26-32) and the ammonia gas is scrubbed with a washing substance (Pg. 2 ln 26-32), where the washing substance is water (Pg. 3 ln. 29-32). One having ordinary skill in the art would have been motivated to look towards Siefken to provide an ammonia gas from manure to dissolve in water to form a liquid waste stream where “[t]hat released ammonia is lost in an uncontrolled manner and the fertilizer value is reduced through the corresponding nitrogen losses disadvantageously reduced” (Pg. 2 ln. 9-10). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ammonia gas dissolved in water to a bio-reactor to provide for a greater contact area for the ammonia gas to oxidize with the Nitrosomonas and Nitrobacter bacteria.
Verhave does not disclose recirculating an acidic nitrate solution from the second bio-reactor to a first bio-reactor. Zhongpei discloses a nitrification process in waste water treatment that produces an ammonium nitrate fertilizer (Pg. 3 ln. 1). Further, Zhongpei discloses that the production of ammonium nitrate is returned to the inlet production line and fed through the system (Pg. 3, para 3 and 4; Pg. 4 ln. 1-2 and 12-13).
Verhave discloses that the ammonium is converted into nitrite in a first aerated reactor and then the treated waste stream of nitrite is fed into a second aerated reactor and the nitrite is converted into nitrate (Pg. 5 ln. 17-23, treating liquid waste biomass…nitrification process wherein ammonium is converted to nitrate…first biological conversion stage wherein ammonium is converted to nitrite using nitrifying bacteria…subsequent oxidation stage wherein nitrite is converted to nitrate, see Claim 1; Pg. 7 ln. 4-8, both stages can take place in…two or more reactors) . However, Verhave does not expressly teach dosing of the NH3 solution in water into the acidic nitrate solution recirculation stream to form a feed stream of the first bioreactor, such that the pH of the feed stream of the first bio-reactor is greater than six. However, Zhongpei discloses a nitrification process in waste water treatment that produces an ammonium nitrate fertilizer (Pg. 3 ln. 1). Further, Zhongpei discloses that the production of ammonium nitrate is returned to the inlet production line and is fed through the system again (Pg. 3 para 4 and 5; Pg. 4 ln. 1-2 and 12-13). One having ordinary skill in the art would be motivated to modify the method of the disclosure of Verhave with the return line of Zhongpei where the return process is energy-conserving, cost savings and improves the efficacy of the production (Pg. 3 para 4) Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the pH before the return line from a settling tank, that includes undigested nitrite, Nitrobacter and Nitrosomonas, nitrate, and undigested wastewater, so that the pH is within an optimal range for the production of nitrate.
Verhave does not expressly disclose that the pH of the feed stream is greater than 6. EPA discloses that the nitrifying bacteria are sensitive to pH, and Nitrosomonas (bacteria responsible for transforming ammonia into nitrite) has an optimal pH between 7.0 and 8.0, and Nitrobacter (bacteria responsible for transforming nitrite into nitrate) has an optimal pH from 7.5 to 8.0 (Pg. 9 last paragraph).
One having ordinary skill in the art would have been motivated to look towards EPA to ensure that the pH is between 7 and 8 to ensure that the Nitrosomonas and Nitrobacter bacteria are present to ensure that the bacteria oxidize the ammonia into nitrite and nitrate, respectively. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a feed stream into the at least first bio-reactor with a pH value between 7 to 8 for the Nitrosomonas and Nitrobacter bacteria to oxidize the ammonia.
Regarding claim 2, as discussed above in the rejection of claim 1, Verhave discloses a second bio-reactor for the production of nitrate (Pg. 5 ln. 17-23, treating liquid waste biomass…nitrification process wherein ammonium is converted to nitrate…first biological conversion stage wherein ammonium is converted to nitrite using nitrifying bacteria…subsequent oxidation stage wherein nitrite is converted to nitrate, see Claim 1; Pg. 7 ln. 4-8, both stages can take place in…two or more reactors), discloses that 95% of the influent ammonium is converted into ammonium nitrate (Pg. 13 ln. 13-18) and an evaporator container for concentrating the liquid fertilizer (Pg. 15 ln. 11-12; see claim 11). Zhongpei discloses a return line of the ammonium nitrate solution (Pg. 3 para 4 and 5; Pg. 4 ln. 1-2 and 12-13). Further Zhongpei discloses that the concentration of the ammonium nitrate after the return is increased to 10% to 20% (Pg. 4 ln. 19). One having ordinary skill in the art would have been motivated to provide a return line to increase the concentration of ammonium nitrate (Zhongpei, Pg. 3 para 4 and 5; Pg. 4 ln. 1-2, 12-13, and 19) within an optimal range for the Nitrobacter and Nitrosomonas to be active (EPA, Pg. 9 last paragraph).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recirculate the ammonium nitrate to increase the concentration of ammonium nitrate to be within the optimal pH value before reentering the feed line to produce a desired concentration of nitrate.
Regarding claims 5-6, Verhave modified by Zhongpei does not expressly disclose the desired pH value to be maintained between 4.5-8.5, and 6.5-7.3, respectively. However, EPA discloses  that nitrifying bacteria are sensitive to pH, where both Nitrosomonas and Nitrobacter optimally produce threshold greater volumes of N oxidized per hour at pH levels higher than 6 and less than 9 (Pg. 10, FIG. 3). Furthermore, Nitrosomonas (bacteria responsible for transforming ammonia into nitrite) has an optimal pH between 7.0 and 8.0, and Nitrobacter (bacteria responsible for transforming nitrite into nitrate) has an optimal pH from 7.5 to 8.0 (Pg. 9, last paragraph).One having ordinary skill in the art would have been motivated look towards EPA to identify the optimal pH ranges for both Nitrosomonas and Nitrobacter to remain active, where the optimal pH ranges for both Nitrosomonas and Nitrobacter would produce a greater threshold volume of N oxidized (Pg. 9, last paragraph; Pg. 10, FIG. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a pH of at least between 7.0 and 8.0 for an optimal range for the Nitrosomonas and Nitrobacter.    
Regarding claim 7, as discussed above in the rejection of claim 1, Verhave disclosesa liquid waste biomass stream that is rich in ammonium ions (Pg. 5 ln. 23-33) and the liquid waste biomass is fed into the first and second bioreactors (Pg. 5 ln. 17-23, treating liquid waste biomass…nitrification process wherein ammonium is converted to nitrate…first biological conversion stage wherein ammonium is converted to nitrite using nitrifying bacteria…subsequent oxidation stage wherein nitrite is converted to nitrate, see Claim 1; Pg. 7 ln. 4-8, both stages can take place in…two or more reactors) and that the ammonium present in the waste biomass is converted into ammonium nitrate producing nitrate at least 95% ammonium is converted to ammonium nitrate (Pg. 13 ln. 13-18). 

Claims 3 -4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verhave in view of Zhongpei in further view of Siefken in further view of EPA as applied to claim 1 above, and further in view of Chandran et al. (WO2009046415A1, hereinafter referred to as Chandran).
Regarding claims 3-4, as discussed above in the rejection of claim 1, it would have been obvious to one having ordinary skill in the art to modify Verhave by the disclosure of Zhongpei, where the nitrification system of the first and second reactors of Verhave include the recirculation stream to the feed stream, as disclosed by Zhongpei, to the first bio-reactor. Verhave does not expressly disclose a control system for controlling the device for carrying out the method. Chandran discloses a method of controlling a nitrification reaction (Abstract). Further, Chandran discloses a system for nitrification that includes an apparatus for measuring pH (Para [0007]). 
One having ordinary skill in the art would have been motivated to have an apparatus to control the pH where “[to] promot[e] growth of ammonia oxidizing bacteria and adjusting the pH” (Chandran, Para [0007]), as further disclosed by EPA that nitrifying bacteria are sensitive to pH (EPA, Pg. 9 last paragraph). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an apparatus to control the pH to provide for growth of the nitrifying bacteria to oxidize ammonia.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L CARLON whose telephone number is (571)272-4421. The examiner can normally be reached 730-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS L CARLON/Examiner, Art Unit 1731                                                                                                                                                                                                        
/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731